Citation Nr: 1011725	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease, to include whether service connection 
can be granted.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, and an April 2008 rating decision of the San 
Diego, California, RO.  The July 2005 rating decision, in 
pertinent part, found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
peptic ulcer disease.  The April 2008 rating decision, in 
pertinent part, denied the Veteran's claim for a rating in 
excess of 10 percent for service connected left ear hearing 
loss.

The Veteran and his wife presented testimony at a hearing at 
the San Diego RO in January 2010 before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.

The  issue of entitlement to service connection for 
gastroesophageal reflux disease (GERD) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).   Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to a rating in excess of 10 percent 
for bilateral hearing loss is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in June 1973 denied entitlement to 
service connection for ulcers.  The Veteran did not appeal 
that decision and it became final.

2.  Evidence received since the June 1973 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for peptic ulcer disease, is 
not cumulative and redundant, and by itself or in connection 
with the evidence previously of record raises a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding 
that the Veteran had peptic ulcer disease during military 
service or within one year after service, or that his current 
peptic ulcer disease is related to his period of service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for peptic ulcer disease 
has been received, and the Veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  Peptic ulcer disease was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in December 2004.  Additional notice was provided in a 
November 2006 letter and the claim was readjudicated in an 
October 2008 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, obtained a medical opinion as to the 
etiology the claimed disabilities, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Legal Criteria for Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103.

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Legal Criteria for Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include peptic ulcer disease become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Peptic Ulcer Disease 

The Veteran seeks entitlement to service connection for 
peptic ulcer disease.  The Veteran asserts that his peptic 
ulcer disease began during his period of active duty service.

A review shows that this claim has previously been denied.  A 
June 1973 rating decision by the St. Louis, Missouri, RO 
denied service connection for ulcers on the basis that there 
was no evidence of a current disability of ulcer disease.  
While the Veteran was hospitalized in service with suspected 
ulcer disease, an upper gastrointestinal series had shown no 
evidence of ulcers, and a postservice upper gastrointestinal 
series in November 1972 had likewise shown no ulcers.  The 
Veteran was notified of the decision and his appellate rights 
by letter dated in June 1973.  The Veteran did not appeal 
that decision; therefore it is a final decision.

As the RO has previously denied service connection for peptic 
ulcer disease and no timely substantive appeal was filed, the 
decision became final.  The claim shall be reopened, and the 
former disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108.

Evidence considered at the time of the prior denial in the 
June 1973 rating decision included service treatment records 
and VA medical records dated in November 1972.  Evidence 
received since the June 1973 rating decision includes 
statements from the Veteran, private treatment records, the 
report of a VA examination in April 2007, and hearing 
testimony in January 2010.

The Board has reviewed the evidence submitted subsequent to 
the June 1973 rating decision in the context of all the 
evidence of record.  Evans v. Brown, 9 Vet. App. 273 (1996).


The evidence received into the record since the June 1973 
rating decision that denied service connection for ulcers 
includes a private physician's statement dated in March 2007 
that indicates that the Veteran has been treated for peptic 
ulcer disease that the Veteran has related to his symptoms of 
peptic ulcer disease at the time of his military service.  
That evidence, presumed credible for the purpose of 
reopening, when viewed with that previously of record, is new 
and material evidence as defined by the regulation.  38 
C.F.R. § 3.156(a).  It was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim and by itself, or in connection with 
the evidence previously of record, does raise a reasonable 
possibility of substantiating the claim.

Accordingly, the claim may be reopened.  38 U.S.C.A. § 5108.  
The Board has considered whether adjudicating the claim on a 
de novo basis at this time would prejudice the appellant.  
The Veteran has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim and those arguments have 
focused on the issue of service connection.  Therefore, the 
Board can proceed with this claim without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

The service treatment records show that in December 1969, 
while on leave, the Veteran developed gastric pain and 
vomiting.  He was apparently seen at a private hospital but 
no tests were done.  In January 1970, he was admitted to the 
hospital at Forbes Air Force Base, Kansas.  He complained of 
epigastric pain and vomiting although the hospital records 
note that no one actually saw him vomit.  In February 1970 an 
upper gastrointestinal series was performed.  This was 
described as completely negative, with no evidence of 
obstruction or ulcer disease.  The discharge diagnosis was 
abdominal pain, no disease found; vomiting, no cause found, 
never documented.  The service separation examination in 
March 1970 noted the negative findings.  

In November 1972, the Veteran complained of abdominal pains.  
Upper gastrointestinal series was negative.

An August 2003 abdominal ultrasound was read as negative.  
Upper endoscopy in August 2003 showed a one centimeter deep 
ulceration in the duodenal bulb.

Upper gastrointestinal series in July 2005 showed probable 
gastric and duodenal peptic inflammatory disease without 
active ulcer.

In a March 2007 statement, R.A.Z, M.D., noted that he has 
treated the Veteran for peptic ulcer disease that the Veteran 
has related to his symptoms of peptic ulcer disease at the 
time of his military service.  

A VA examination was conducted in April 2007.  The examiner 
reviewed the claims folder, including the service treatment 
records, in conjunction with the examination.  At the 
examination, the Veteran reported that his ulcer problems had 
begun during service.  He reported continuing abdominal pains 
in the years since service.  The Veteran denied nausea, 
sweating, weakness, fainting, shaking, diarrhea, or weight 
loss after meals.  He also denied constipation, melena, and 
vomiting blood, and he had no history of anemia.  Examination 
showed mild tenderness to palpation of the right upper 
abdominal quadrant.  The examiner diagnosed peptic ulcer 
disease.  She summarized the inservice findings and stated:

Therefore, given that the Veteran's 
laboratory tests were completely normal 
and that his upper GI series performed in 
January 1970 revealed no evidence of 
ulcers or gastric pathology, in my 
opinion the Veteran's current diagnosis 
of peptic ulcer disease is not caused by 
or a result of the abdominal symptoms, 
including abdominal pain and vomiting, in 
the service.  That is, this Veteran's 
current ulcer condition did not have its 
onset in the military service.

Chronic peptic ulcer disease was not shown in service.  
Further, there is no medical evidence of record showing that 
peptic ulcer disease manifested to a compensable degree 
within one year following separation from active service.  In 
fact, the November 1972 upper gastrointestinal series, 
conducted more than two years after separation from service, 
showed no evidence of peptic ulcer disease.  Therefore, 
service connection for peptic ulcer disease is not warranted 
on a presumptive basis.

The Veteran testified in January 2010 that he believed that 
his ulcer problems began during service.  The Board 
acknowledges the Veteran's assertions regarding the onset of 
his peptic ulcer disease.  However, his statements, while 
competent as to his symptoms, are not competent to prove a 
matter requiring medical expertise.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  As the Veteran is a layperson without 
the appropriate medical training and expertise, his 
statements are simply not competent to render a probative 
opinion on a medical matter.  Bostain v. West, 11 Vet. App. 
124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The proper 
diagnosis of a gastrointestinal disorder and providing a 
relationship to service are medical issues beyond the 
expertise of a layperson.  Thus, the Board finds that the 
Veteran's lay assertions relating his current peptic ulcer 
disease to service are not competent or sufficient to support 
the claim for service connection.  Jandreau, 492 F.3d at 
1372.

The March 2007 statement from Dr. Z. merely reflects that the 
Veteran believed his current peptic ulcer disease was related 
to his inservice symptoms.  Thus, it does not constitute a 
medical opinion of such a nexus.

The Board finds the April 2007 VA medical opinion to have the 
most evidentiary weight.  The April 2007  VA examiner 
reviewed the Veteran's claims file to include service 
treatment records and post-service treatment records and then 
fully discussed the evidence.  The examiner provided reasons 
and bases for her conclusion and pointed to evidence which 
supported the conclusion that the Veteran did not have peptic 
ulcer disease during service and that his currently diagnosed 
peptic ulcer disease was not related to his inservice 
symptoms.  The VA examiner's opinion was based upon review of 
the claims file and the application of sound medical 
judgment.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The preponderance of the evidence is against the claim for 
entitlement to service connection for peptic ulcer disease.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in favor of the 
Veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for peptic ulcer disease is reopened.  
To that extent only, the appeal is granted.

Service connection for peptic ulcer disease is denied.


REMAND

Service connection for left ear hearing loss was granted in a 
July 2005 rating decision; a 10 percent initial rating was 
assigned.  In August 2007, the Veteran filed a claim for 
increased rating.  The April 2008 rating decision denied an 
increased rating for left ear hearing loss and also denied 
service connection for right ear hearing loss.  In June 2008, 
the Veteran filed a notice of disagreement with respect to 
the rating of the left ear hearing loss.  The October 2008 
statement of the case noted in passing that service 
connection for right ear hearing loss was being granted with 
an effective date of January 26, 2008.  However, no rating 
decision was issued reflecting the grant or the adjudication 
of the now bilateral service-connected hearing disability.

Before considering the proper rating of the Veteran's hearing 
loss disability, the Board is of the opinion that the RO 
should issue a rating decision clarifying that service 
connection is now in effect for bilateral hearing loss, and 
providing the Veteran with an opportunity to disagree with 
the rating of that disability.

Accordingly, the case is REMANDED for the following action:

Issue a rating decision setting forth the 
grant of service connection for right ear 
hearing loss and setting forth the 
criteria for the rating of the now 
bilateral service-connected hearing loss.  
Allow the Veteran and his representative 
an adequate period of time to disagree 
with the rating and/or effective date of 
the service connected hearing loss 
disability. Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


